                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                          Case No. 19-cv-01525-EMC
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE WHY
                                   9              v.                                           CASE SHOULD NOT BE DISMISSED
                                  10     ABELARDO GALVAN,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           On February 13, 2020, Plaintiff and Plaintiff’s counsel failed to appear for the hearing on
                                  16   Plaintiff’s Motion for Default Judgment. Defendant appeared and presented information
                                  17   indicating that the ADA violation alleged in this action was cured soon after Defendant received
                                  18   notice of the suit. Defendant informed the Court that he had attempted to contact Plaintiff and
                                  19   Plaintiff’s lawyers to discuss the case and potentially settle, but that he was not able to talk to
                                  20   Plaintiff or Plaintiff’s counsel.
                                  21           The Court DENIED the Motion for Default Judgment, VACATED the default, and
                                  22   advised Defendant to contact the Help Desk at the Oakland Courthouse. The Court set a status
                                  23   conference date for April 9, 2020 at 10:30am.
                                  24           In addition, the Court issues an ORDER TO SHOW CAUSE why Plaintiff’s claims
                                  25   should not be dismissed for failure to prosecute. Plaintiff shall file a written statement no later
                                  26

                                  27

                                  28
                                   1   than March 26, 2020 showing cause as to why the case should not be dismissed on those grounds.

                                   2   Failure to comply with this order will result in the case being dismissed for failure to prosecute.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: February 14, 2020

                                   7

                                   8                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
